SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2011 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 3, 2011, Copano Energy, L.L.C. (“Copano”) issued a press release announcing its financial results for the third quarter of 2011.On November 4, 2011 at 10 a.m. Eastern Time, Copano will hold a webcast conference call discussing those results. A copy of the earnings release is furnished as Exhibit99.1 to this report. The webcast conference call will be accessible through the investor relations page of Copano’s website, www.copanoenergy.com, and will be archived for 90days. Exhibit 99.1 includes discussion of the non-generally accepted accounting principles, or non-GAAP, financial measures of segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow, and provides reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with GAAP.Non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income, operating income, income from continuing operations, cash flows from operating activities or any other GAAP measure of liquidity or financial performance. Copano’s non-GAAP financial measures may not be comparable to similarly titled measures of other companies, which may not calculate their measures in the same manner.Copano believes that investors and other market participants benefit from having access to the various financial and operating measures that its management uses in evaluating the company’s performance. The information in Item 2.02 and the exhibits attached to this report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any registration statement or other filing under the Securities Act of 1933 (the “Securities Act”) or the Exchange Act, unless Copano expressly states that such information is to be considered “filed” under the Exchange Act or incorporates such information by specific reference in a Securities Act or Exchange Act filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Copano Energy, L.L.C. Earnings Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: November 3, 2011 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary ExhibitIndex ExhibitNo. Description Copano Energy, L.L.C. Earnings Press Release
